IN THE SUPREME COURT OF NORTH CAROLINA

                          No. 384A14
                       Filed 23 July 2015

REVEREND ROBERT RICHARDSON, III, REVEREND MICHAEL and
DELORES GALLOWAY, STEVEN W. SIZEMORE, THE NORTH CAROLINA
SCHOOL BOARDS ASSOCIATION, ALAMANCE-BURLINGTON BOARD OF
EDUCATION, ASHEBORO CITY BOARD OF EDUCATION, CATAWBA
COUNTY BOARD OF EDUCATION, CHAPEL HILL-CARRBORO CITY BOARD
OF EDUCATION, CHATHAM COUNTY BOARD OF EDUCATION, CLEVELAND
COUNTY BOARD OF EDUCATION, COLUMBUS COUNTY BOARD OF
EDUCATION, CRAVEN COUNTY BOARD OF EDUCATION, CURRITUCK
COUNTY BOARD OF EDUCATION, DAVIDSON COUNTY BOARD OF
EDUCATION, DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION,
EDENTON-CHOWAN BOARD OF EDUCATION, GATES COUNTY BOARD OF
EDUCATION, GRAHAM COUNTY BOARD OF EDUCATION, HALIFAX
COUNTY BOARD OF EDUCATION, HARNETT COUNTY BOARD OF
EDUCATION, HYDE COUNTY BOARD OF EDUCATION, LEE COUNTY
BOARD OF EDUCATION, LENOIR COUNTY BOARD OF EDUCATION,
LEXINGTON CITY BOARD OF EDUCATION, MACON COUNTY BOARD OF
EDUCATION, MARTIN COUNTY BOARD OF EDUCATION, MOUNT AIRY CITY
BOARD OF EDUCATION, NEWTON-CONOVER CITY BOARD OF EDUCATION,
ONSLOW COUNTY BOARD OF EDUCATION, ORANGE COUNTY BOARD OF
EDUCATION, PAMLICO COUNTY BOARD OF EDUCATION, PERSON
COUNTY BOARD OF EDUCATION, PITT COUNTY BOARD OF EDUCATION,
POLK COUNTY BOARD OF EDUCATION, ROCKINGHAM COUNTY BOARD OF
EDUCATION, RUTHERFORD COUNTY BOARD OF EDUCATION, SCOTLAND
COUNTY BOARD OF EDUCATION, STANLEY COUNTY BOARD OF
EDUCATION, SURRY COUNTY BOARD OF EDUCATION, VANCE COUNTY
BOARD OF EDUCATION, WARREN COUNTY BOARD OF EDUCATION,
WASHINGTON COUNTY BOARD OF EDUCATION, WHITEVILLE CITY
BOARD OF EDUCATION, YANCEY COUNTY BOARD OF EDUCATION,
ALEXANDER COUNTY BOARD OF EDUCATION, ASHEVILLE CITY BOARD
OF EDUCATION, AVERY COUNTY BOARD OF EDUCATION, BERTIE
COUNTY BOARD OF EDUCATION, BLADEN COUNTY BOARD OF
EDUCATION, CAMDEN COUNTY BOARD OF EDUCATION, CASWELL
COUNTY BOARD OF EDUCATION, CHEROKEE COUNTY BOARD OF
EDUCATION, CLINTON CITY BOARD OF EDUCATION, CUMBERLAND
COUNTY BOARD OF EDUCATION, EDGECOMBE COUNTY BOARD OF
EDUCATION, ELIZABETH CITY-PASQUOTANK BOARD OF EDUCATION,
FRANKLIN COUNTY BOARD OF EDUCATION, GRANVILLE COUNTY BOARD
OF EDUCATION, GUILFORD COUNTY BOARD OF EDUCATION, HAYWOOD
                                RICHARDSON V. STATE

                                  Opinion of the Court



COUNTY BOARD OF EDUCATION, HERTFORD COUNTY BOARD OF
EDUCATION, HICKORY CITY BOARD OF EDUCATION, HOKE COUNTY
BOARD OF EDUCATION, JACKSON COUNTY BOARD OF EDUCATION,
JONES COUNTY BOARD OF EDUCATION, KANNAPOLIS CITY BOARD OF
EDUCATION, MONTGOMERY COUNTY BOARD OF EDUCATION, MOORE
COUNTY BOARD OF EDUCATION, MOORESVILLE GRADED SCHOOL
DISTRICT BOARD OF EDUCATION, NASH-ROCKY MOUNT BOARD OF
EDUCATION, NORTHAMPTON COUNTY BOARD OF EDUCATION, BOARD
OF TRUSTEES FOR ROANOKE RAPIDS GRADED SCHOOL DISTRICT,
SAMPSON COUNTY BOARD OF EDUCATION, THOMASVILLE CITY BOARD
OF EDUCATION, and TRANSYLVANIA COUNTY BOARD OF EDUCATION,
              Plaintiffs
              v.
STATE OF NORTH CAROLINA, NORTH CAROLINA STATE BOARD OF
EDUCATION, and NORTH CAROLINA STATE EDUCATION ASSISTANCE
AUTHORITY,
              Defendants,
             and
CYNTHIA PERRY, GENNELL CURRY, TIM MOORE, and PHIL BERGER,
             Intervenor-Defendants



      Appeal pursuant to N.C.G.S. § 7A-27(b)(1) from an order and final judgment

granting summary judgment and injunctive relief for plaintiffs entered on 28 August

2014 by Judge Robert H. Hobgood in Superior Court, Wake County. On 14 October

2014, pursuant to N.C.G.S. § 7A-31(a) and (b)(2), and Rule 15(e)(2) of the North

Carolina Rules of Appellate Procedure, the Supreme Court on its own initiative

certified the case for review prior to determination in the Court of Appeals. Heard in

the Supreme Court on 24 February 2015.


      Poyner Spruill LLP, by Edwin M. Speas, Jr. and Carrie V. McMillan; and
      Tharrington Smith, LLP, by Deborah R. Stagner and Kenneth A. Soo, for


                                          -2-
                               RICHARDSON V. STATE

                                 Opinion of the Court



      individual and school board plaintiff-appellees;1 and Robert F. Orr for
      plaintiff-appellee North Carolina School Boards Association.

      Roy Cooper, Attorney General, by Lauren M. Clemmons, Special Deputy
      Attorney General, for defendant-appellants.

      Institute for Justice, by Richard D. Komer, pro hac vice, Robert Gall, and Renée
      Flaherty, pro hac vice; and Shanahan Law Group, PLLC, by John E. Branch,
      III, for parent intervenor-defendant-appellants Cynthia Perry and Gennell
      Curry.

      Nelson Mullins Riley & Scarborough, LLP, by Noah H. Huffstetler III and
      Stephen D. Martin, for legislative officer intervenor-defendant-appellants Tim
      Moore and Phil Berger.

      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Daniel F.E. Smith,
      Jill R. Wilson, and Robert J. King III; and AdvancED, by Kenneth Bergman,
      for Advance Education, Inc., amicus curiae.

      American Civil Liberties Union of North Carolina Legal Foundation, by
      Christopher Brook, for Americans United for Separation of Church and State,
      American Civil Liberties Union, American Civil Liberties Union of North
      Carolina Legal Foundation, Anti-Defamation League, Baptist Joint Committee
      for Religious Liberty, and Interfaith Alliance Foundation, amici curiae.

      Williamson, Dean, Williamson & Sojka, L.L.P., by Nickolas J. Sojka, Jr.; and
      Michael A. Rebell, pro hac vice, for Campaign for Educational Equity, Teachers
      College, Columbia University, amicus curiae.

      Liberty, Life, and Law Foundation, by Deborah J. Dewart; Thomas C. Berg, pro
      hac vice, University of St. Thomas School of Law (Minnesota); and Christian
      Legal Society, by Kimberlee Wood Colby, pro hac vice, for Christian Legal
      Society; North Carolina Christian School Association; Roman Catholic Diocese
      of Charlotte, North Carolina; Roman Catholic Diocese of Raleigh, North
      Carolina; North Carolina Family Policy Council; Liberty, Life, and Law
      Foundation; Association of Christian Schools International; American



      1  Attorneys Speas and McMillan are counsel for all plaintiff-appellees except
Chatham County Board of Education, Nash-Rocky Mount Board of Education,
Board of Trustees for Roanoke Rapids Graded School District, and Granville County
Board of Education. Attorneys Stagner and Soo represent these four entities.

                                         -3-
                                 RICHARDSON V. STATE

                                   Opinion of the Court



      Association of Christian Schools; and National Association of Evangelicals,
      amici curiae.

      Campbell Shatley, PLLC, by Chad R. Donnahoo; and National School Boards
      Association, by Francisco M. Negrón, Jr., pro hac vice, for National School
      Boards Association, amicus curiae.

      Robinson, Bradshaw & Hinson, P.A., by Richard A. Vinroot and Matthew F.
      Tilley, for Pacific Legal Foundation, amicus curiae.


      PER CURIAM.


      For the reasons stated in Hart v. State, ___ N.C. ___, ___, ___ S.E.2d ___, ___

(2015) (372A14), the decision of the trial court is reversed.


      REVERSED.


      Justice HUDSON, Justice BEASLEY, and Justice ERVIN dissent for the

reasons stated in Justice Hudson’s dissenting opinion in Hart v. State, ___ N.C. ___,

___, ___ S.E.2d ___, ___ (2015) (372A14). Justice BEASLEY also dissents for the

reasons stated in her dissenting opinion in Hart v. State, id. at ___, ___ S.E.2d at ___.




                                           -4-